Citation Nr: 0527523	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, and the record reflects that he had additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in June 2005, a transcript 
of which is of record.

In April 2005, the veteran submitted a claim for service 
connection for heart disease based on exposure to Agent 
Orange.  Although the claimed condition is the same as that 
decided herein, the basis of the claim is entirely different.  
The April 2005 claim is based on a claimed relationship to 
the veteran's 1966-1969 period of service, as opposed to the 
claim decided herein which is based on the veteran's 
subsequent Reserve service, including in 2001.  The April 
2005 claim requires consideration of different laws and 
regulations, such as those pertaining to presumptive service 
connection.  Therefore, to avoid any unnecessary delay to the 
veteran, the Board will adjudicate the service connection 
claim on appeal as the RO did (that is - based on the 
veteran's 2001 Reserve service), and REFER to the RO the 
April 2005 claim based on Agent Orange exposure.  If the 
veteran is dissatisfied with the RO's consideration of that 
claim, he will have to follow the steps necessary to perfect 
an appeal to the Board, since it is being treated as a 
separate claim for jurisdictional purposes.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's arteriosclerotic 
heart disease was first noted during a period of inactive 
duty training, and the competent medical evidence does not 
reflect that he experienced acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident during or as a 
result of this training.


CONCLUSION OF LAW

Service connection is not warranted for arteriosclerotic 
heart disease.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  the 
appellant's contentions, including those presented at a 
hearing before the Board in June 2005; medical records dated 
from 2001 to 2002; service records; and a decision from the 
Social Security Administration.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.

At the outset, the Board acknowledges that the veteran was on 
a period of inactive Reserve duty in March 2001 when he 
developed symptomatology, including chest pain, that 
ultimately resulted in his being hospitalized at a civilian 
facility.  The relevant medical records for this period show 
diagnoses of coronary artery disease/coronary atherosclerotic 
heart disease, and unstable angina pectoris, and that he 
underwent surgical procedures as result thereof.  Further, no 
competent medical evidence appears to be of record which 
indicates the veteran was diagnosed with heart disease prior 
to this period.  Thus, the Board does not dispute the 
veteran's contentions, to include at his June 2005 hearing, 
that his heart disease appears to have originated while he 
was performing Reserve duty.  Nevertheless, service 
connection is still not warranted for this disability.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Active service includes any period of 
active duty for training (ACDUTRA) during which the 
individual was disabled from a disease or an injury incurred 
in the line of duty, or a period of inactive duty training 
during which the veteran was disabled from an injury incurred 
in the line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed 
for the Reserves.  38 U.S.C.A. § 101(23)(A).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Although the veteran has asserted that he was performing 
ACDUTRA in March 2001 when he was hospitalized for heart 
disease, the service records, including a March 2001 
Statement of Medical Examination and Duty Status, reflects 
that he was actually on inactive duty training.  Further, the 
veteran himself acknowledged at the June 2005 hearing that he 
was performing weekend duty in March 2001.  

Moreover, a thorough review of the medical evidence does not 
reflect that that the symptomatology which required treatment 
during his March 2001 Reserve duty was an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident.  
There is also no competent medical evidence that the heart 
problems were due to an injury that occurred during this 
inactive duty training.  Consequently, he is not entitled to 
service connection for heart disease.

In making the above determination, the Board reiterates that 
it acknowledged the veteran was on Reserve duty in March 2001 
when he developed symptomatology which resulted in the 
diagnosis of heart disease.  However, the record reflects 
that his March 2001 Reserve duty was inactive duty training.  
Under the law, service connection is warranted for 
disabilities due to injuries on inactive duty training, but 
not for diseases unless it is an acute myocardial infarction, 
a cardiac arrest, or a cerebrovascular accident.  As the 
competent medical evidence does not show he had one of these 
three specified heart conditions, service connection is not 
permitted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994) (when the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

As detailed above, the Board has determined that the 
veteran's claim must be denied as a matter of law.  In 
VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board further finds that even if the VCAA notice 
requirements were applicable in this case, they would have 
been satisfied by virtue of letters sent to the appellant in 
May 2002 and July 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield, supra.  Nevertheless, the Board 
does note that, among other things, the May 2002 letter 
addressed the general requirements for a grant of service 
connection, while the July 2003 letter stated that the 
evidence of myocardial infarction, cardiac arrest, or 
cerebrovascular accident was necessary in the instant case.  
In addition, by virtue of the rating decision on appeal, the 
October 2003 Statement of the Case (SOC), and the January 
2005 Supplemental SOC (SSOC), the veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's 2002 and 2003 letters did not specifically contain 
the "fourth element" (i.e., tell the claimant to provide 
any relevant evidence in his or her possession).  However, 
the May 2002 letter did state that it was ultimately his 
responsibility to make sure relevant evidence was received by 
VA, and that he could get relevant medical records and send 
them to VA.  The Board also finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim.  When considering the notification letter and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to the 
VCAA letters.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the May 2002 
letter was clearly before the November 2002 rating decision 
that is the subject of this appeal.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The evidence on file includes medical 
records regarding the veteran's heart problems in March 2001, 
as well as the subsequent treatment he received in 2001 and 
2002.  Moreover, evidence is of record regarding the type of 
Reserve duty the veteran was performing in March 2001.  As 
mentioned above, the veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  However, as detailed above, this case 
turns upon the type of heart condition the veteran had during 
his March 2001 period of inactive duty training.  Any 
examination accorded to the veteran at this point would go 
toward the current nature and severity of any heart condition 
present, and not the type of heart condition he had in March 
2001.  Thus, no examination is warranted based upon the facts 
of this case.

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of this claim.  


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


